J. S16042/16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA,              :     IN THE SUPERIOR COURT OF
                                           :          PENNSYLVANIA
                        Appellee           :
                                           :
                  v.                       :
                                           :
BIANCA AURA BUCANO,                        :
                                           :
                        Appellant          :     No. 2292 EDA 2015

                 Appeal from the PCRA Order June 29, 2015
              In the Court of Common Pleas of Monroe County
            Criminal Division at No(s): CP-45-CR-0000778-2010

BEFORE: OTT, J., DUBOW, J., and JENKINS, J.

MEMORANDUM BY DUBOW, J.:                              FILED APRIL 11, 2016

      Appellant, Bianca Aura Bucano, appeals from the order entered in the

Monroe County Court of Common Pleas denying her sixth petition filed under

the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S. §§ 9541-9546.1        After

careful review, we affirm on the basis of the PCRA court’s opinion.

      The facts, as summarized in this Court’s memorandum opinion

disposing of Appellant’s direct appeal, are as follows:

      The instant charges arose out of the Thirtieth Statewide
      Investigating Grand Jury. Following the court’s acceptance of
      Presentment Number 18 on March 15, 2010, the Pennsylvania
      Attorney General filed a criminal complaint on March 29, 2010,
      charging Appellant1 with a multitude of crimes related to an
      insurance fraud scheme allegedly masterminded by Judi Grate,

1
 Although Appellant has filed six total PCRA petitions, as well as two writs of
habeas corpus seeking collateral relief, she filed the instant petition on
September 26, 2014.
J. S16042/16


     in which Appellant and her daughter, Melissa M. Bucano,
     participated. The scheme involved submission of fraudulent
     claims for long-term care insurance benefits to various insurance
     companies.
          1
            Appellant and eight co-defendants were charged:
          Judi Grate, Melissa Bucano, who is Appellant’s
          daughter, Christopher Bucano, who is Appellant’s
          son, Barbara Rollins, Uhura Byrd, Patricia Lesane,
          Priscilla Grate Flowers, and Grace John.

                                   ***

     Appellant entered a guilty plea dated September 8, 2011, and
     filed September 13, 2011, which she subsequently withdrew on
     December 13, 2011. A jury trial for Appellant and her daughter,
     Melissa,2 began on April 16, 2012, and concluded on April 25,
     2012, with convictions [on two counts of corrupt organizations,
     one count of dealing in proceeds of unlawful activity, ten counts
     of insurance fraud graded as a felony, one count of insurance
     fraud graded as a misdemeanor, two counts of theft by
     deception, three counts of attempt to commit theft by deception,
     two counts of forgery, and one count of conspiracy].
          2
            A panel of this Court affirmed the judgment of
          sentence of Melissa Bucano, Commonwealth v.
          Bucano, 82 A.3d 468 (Pa. Super. filed June 24,
          2013)   (unpublished   memorandum),      and   our
          Supreme Court denied her petition for allowance of
          appeal. Commonwealth v. Bucano, 79 A.3d 1096
          (Pa. 2013).

     The trial court sentenced Appellant on August 2, 2012, docketed
     August 3, 2012, to an aggregate period of incarceration of 141
     months to 282 months and imposed restitution in the amount of
     $1,146,181.28. Appellant filed post-sentence motions on August
     13, 2012, followed by pro se motions for PCRA relief on August
     20, 28, and 30, 2012. The trial court dismissed the June 26,
     2012 PCRA petition on August 31, 2012, and defense counsel
     sought to withdraw on September 6, 2012. At an October 17,
     2012 hearing on post-sentence motions, defense counsel
     withdrew his withdrawal request. The trial court denied post-
     sentence motions on January 7, 2013, and granted an



                                   -2-
J. S16042/16


      unopposed motion to reinstate Appellant’s direct appeal rights
      nunc pro tunc on February 19, 2013.

Commonwealth v. Bucano, No. 599 EDA 2013 (Pa. Super. filed May 20,

2014) (unpublished memorandum) (some citations and footnotes omitted).

      Appellant filed a direct appeal. We affirmed Appellant’s judgment of

sentence on May 20, 2014.         Id.    Appellant did not file a Petition for

Allowance of Appeal.

      On September 26, 2014, Appellant filed the instant timely pro se PCRA

petition, which was amended after appointment of counsel, alleging

numerous claims of ineffective assistance of trial and appellate counsel. The

PCRA court held an evidentiary hearing on February 23, 2015, at which

Appellant, Appellant’s two trial attorneys, and Appellant’s appellate counsel

testified.

      On June 29, 2015, the PCRA court denied Appellant’s Petition.           She

filed a timely Notice of Appeal on July 21, 2015.

      Appellant presents the following 13 issues on appeal:

      1. Whether it was an error of law or an abuse of discretion when
      the trial court found there was no ineffective assistance of
      counsel for failing to adequately advise [Appellant] of potential
      ramifications of withdrawal of guilty plea vs. plea offers vs. trial?

      2. Whether it was an error of law or an abuse of discretion when
      the trial court found there was no ineffective assistance of
      counsel for failing to advise/explain to [Appellant] regarding plea
      offers?

      3. Whether it was an error of law or an abuse of discretion when
      the trial court found there was no ineffective assistance of
      counsel for failing to appeal the issue of recusal of judge?


                                        -3-
J. S16042/16



     4. Whether it was an error of law or an abuse of discretion when
     the trial court found there was no ineffective assistance of
     counsel for failing to appeal the sentence as it was not proper?

     5. Whether it was an error of law or an abuse of discretion when
     the trial court found there was no ineffective assistance of
     counsel for failing to review PSI with [Appellant] prior to
     sentencing?

     6. Whether it was an error of law or an abuse of discretion when
     the trial court found there was no ineffective assistance of
     counsel for failing to call necessary witnesses?

     7. Whether it was an error of law or an abuse of discretion when
     the trial court found there was no ineffective assistance of
     counsel for failing to adequately prepare for trial?

     8. Whether it was an error of law or an abuse of discretion when
     the trial court found there was no ineffective assistance of
     counsel for failing to adequately cross-examine witnesses?

     9. Whether it was an error of law or an abuse of discretion when
     the trial court found there was no ineffective assistance of
     counsel for failing to adequately prepare client for trial?

     10. Whether it was an error of law or an abuse of discretion
     when the trial court found there was no ineffective assistance of
     counsel for failing to appeal the issue of severance?

     11. Whether it was an error of law or an abuse of discretion
     when the trial court found there was no ineffective assistance of
     counsel for failing to adequately cite to documents and
     testimony?

     12. Whether it was an error of law or an abuse of discretion
     when the trial court found there was no ineffective assistance of
     counsel for failing to adequately assure certified record was
     complete?

     13. Whether it was an error of law or an abuse of discretion
     when the trial court found there was no ineffective assistance of
     counsel for failing to adequately communicate with [Appellant]
     or ensure factual correctness of the brief?


                                   -4-
J. S16042/16



Appellant’s Brief at 4-6 (suggested answers and capitalization omitted).

     We review the denial of a PCRA petition to determine whether the

record supports the PCRA court’s findings and whether its order is otherwise

free of legal error.    Commonwealth v. Fears, 86 A.3d 795, 803 (Pa.

2014). This Court grants great deference to the findings of the PCRA court if

they are supported by the record. Commonwealth v. Boyd, 923 A.2d 513,

515 (Pa. Super. 2007). We give no such deference, however, to the court’s

legal conclusions.     Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa.

Super. 2012).

     To be eligible for relief pursuant to the PCRA, Appellant must establish,

inter alia, that her conviction or sentence resulted from one or more of the

enumerated errors or defects found in 42 Pa.C.S. § 9543(a)(2). Appellant

must also establish that the issues raised in the PCRA petition have not been

previously litigated or waived.   42 Pa.C.S. § 9543(a)(3).   An allegation of

error “is waived if the petitioner could have raised it but failed to do so

before trial, at trial, during unitary review, on appeal or in a prior state

postconviction proceeding.” 42 Pa.C.S. § 9544(b).

     All of Appellant’s issues on appeal are claims of ineffective assistance

of trial and appellate counsel.    The law presumes counsel has rendered

effective assistance. Commonwealth v. Rivera, 10 A.3d 1276, 1279 (Pa.

Super. 2010).        The burden of demonstrating ineffectiveness rests on

Appellant. Id. To satisfy this burden, Appellant must plead and prove by a


                                     -5-
J. S16042/16


preponderance of the evidence that: (1) her underlying claim is of arguable

merit; (2) the particular course of conduct pursued by counsel did not have

some reasonable basis designed to effectuate her interests; and (3) but for

counsel’s ineffectiveness, there is a reasonable probability that the outcome

of the challenged proceedings would have been different. Commonwealth

v. Fulton, 830 A.2d 567, 572 (Pa. 2003).

      The Honorable Jonathan Mark, sitting as the PCRA court, has authored

a comprehensive, thorough, and well-reasoned opinion, citing to the record

and relevant case law in addressing Appellant’s claims on appeal.      After a

careful review of the parties’ arguments and the record, we affirm on the

basis of the PCRA court’s opinion. See PCRA Court Opinion, dated 10/5/15,

at 13-36 (concluding that each of Appellant’s ineffectiveness claims failed).


      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 4/11/2016




                                     -6-
                                                                                          Circulated 03/23/2016 04:22 PM




                 COURT OF COMMON PLEAS OF MONROE COUNTY
                       FORTY-THIRD JUDICIAL DISTRICT
                     COMMONWEAL TH OF PENNSYLVANIA


    COMMONWEAL TH OF PENNSYLVANIA

                   v.                                                    NO. 778 CR 2010

    BIANCA AURA BUCANO,                                                  APPEAL DOCKET
                                                                         NO. 2292 EDA 2015
                   Defendant


           OPINION IN SUPPORT OF ORDER PURSUANT TO Pa. R.A.P. 1925(a)
                           I                                  .




           Petitioner, Bianca Aura Bucano, files this appeal from the order dated June 29,

    2015, that denied her amended petition for relief under the Post-Conviction Relief Act

    ("PCRA"), 42 Pa. C.S.A. Section 9541 et. seq. After the appeal was filed, we issued an

    order directing Petitioner to file a statement of errors complained of on appeal

    pursuant to Pa. R.A.P. 1925(b). We now issue this opinion in accordance with Pa.

    R.A.P. 1925(a).1

                                                    BACKGROUND

           The factual and procedural history of this case, up through the filing of

    Petitioner's direct appeal, is detailed in several opinions previously filed in this case,

including: 1) the memorandum opinion issued by the Superior Court on May 20, 2014,

at No. 599 EDA 2013, that affirmed Petitioner's judgment of sentence; 2) the pre-trial

opinion and order issued by the Honorable Jennifer Harlacher on September 7, 2011

that denied Petitioner's omnibus pre-trial motion; and 3) the Rule 1925(a) opinion

1 In our order denying the PCRA petition, we indicated that an opinion explaining the reasons for denial would
follow. A°s the opinion was being finalized, Petitioner filed this appeal. Accordingly, we held off issuing an
opinion until we received Petitioner's Rule l 925(b) statement. This opinion articulates the reasons for denial and
addresses Petitioner's assignments of error.
                                                                     EXHIBIT
     issued by Judge Sibum in response to Petitioner's direct appeal. We incorporate all

    three of the referenced opinions (collectively the "Prior Opinions") into this opinion by

    reference.

           In addition to the Prior Opinions that were issued in this case, the opinion

    issued by the undersigned on June 29, 2015, at Docket No. 781 Criminal 2010, that

    denied a PCRA petition filed by Petitioner's daughter and co-defendant, Melissa

    Bucano, provides relevant history and effectively addresses several of the issues

    raised by Petitioner in this appeal.' A copy of that opinion (the "Melissa Bucano PCRA

    Opinon") is attached and incorporated as Appendix 1.

           In summary and supplementation sufficient to address Petitioner's claims and

    read this decision in context, we offer the following:

           Following an Attorney General investigation into insurance fraud, the 30th

    Statewide    Investigating     Grand jury        issued     a presentment recommending that

    Petitioner and eight others, including her son and daughter, be criminally charged. As

    a result, Petitioner was arrested and charged with multiple felony and misdemeanor

offenses including Corrupt Organizations, dealing in Proceeds of Unlawful Activities,

Insurance Fraud, Theft, Forgery, Conspiracy, and Attempt.

          Initially, Petitioner waived her preliminary hearing to pursue pleas negotiations,

but reserved the right to request remand. Negotiations stalled and the case was

remanded. At the preliminary hearing, one count of Theft by Failure to Make Required

Disposition of funds was withdrawn. The remaining charges were bound over.




2
  Like her mother, Melissa Bucano has appealed our order that denied her PCRA petition. Her appeal is docketed
to No. 2278 EDA 2015.
                                                       2
         During the early plea negotiations and at the preliminary hearing, Petitioner was

  represented by Ernest D. Preate, Jr. Esq., the first of six attorneys, including present

  PCRA counsel, who would represent her in this case. After the case was bound to

 court, Attorney Preate sought leave to withdraw citing, among other reasons,

 "irreconcilable" differences with Petitioner.

         On May 19, 2011, the Commonwealth filed an information charging Petitioner

 with the following thirty-one offenses: two counts of Corrupt Organizations (F-1),

 Dealing in Proceeds of Unlawful Activities (F-1), Criminal Conspiracy (F-1), twelve

felony counts of Insurance Fraud (F-3), four counts of Theft by Deception (F-3), three

counts of Attempt to Commit Theft by Deception (F-3), and eight counts of forgery (M-

 1 ).

        Subsequently, th rough her third attorney, Petitioner filed an omnibus pre-trial

motion. The motion was denied by opinion and order dated September 7, 2011.

        On September 8, 2011, Petitioner pied guilty to an amended charge of

Insurance Fraud and five amended counts of Conspiracy to commit various forms of

Theft, all of which were graded a felonies of the third degree.           Petitioner was

represented during the plea by Jeffrey G. Velander, Esq., the first of her attorneys

whom she alleges was ineffective.

        Thereafter, Attorney Velander filed petitions seeking leave to withdraw citing,

among other things, "irreconcilable" conflicts with Petitioner. The differences between

attorney and client centered on Attorney Velander's belief that the plea Petitioner had

entered was in her best interests and Petitioner's insistence that the plea be

withdrawn.



                                                 3
           On November 10, 2011, Attorney Ve lander, at Petitioner's demand, filed a

motion seeking leave for Petitioner to withdraw             her plea.   Despite still being

represented by Attorney Velander and the filing of the counseled motion, Petitioner

filed a pro se motion to withdraw her guilty plea. That motion was forwarded to ·

Attorney Velander.

           On December 14, 2011, following a hearing, Petitioner's request for permission

to withdraw her guilty plea was granted, Attorney Velander's motion for leave to

withdraw from representation was granted, the case was placed on a trial list, and

Petitioner's bail was modified to $100,000 straight. Petitioner was incarcerated in lieu

of bail.

           On December 28, 2011, William A. Watkins, Esq., the second of her attorneys

whom Petitioner claims was ineffective,            was appointed to represent Petitioner.

Attorney Watkins represented Petitioner from that point up through the filing of her

direct appeal.

           Trial began with jury selection on April 4, 2012. Testimony began on April 16,

2012. On April 25, 2012, the jury convicted Petitioner of: two counts of Corrupt

Organizations, Dealing in Proceeds of Unlawful Activities, Criminal Conspiracy, eleven

counts of Insurance Fraud, two counts of Theft by Deception, three counts of Attempt

to Commit Theft by Deception, and two counts of Forgery. Petitioner was found not

guilty of two counts of Theft by Deception, two counts of Forgery, and one count of

Insurance Fraud. The remaining charges were withdrawn or dismissed.

           On May 7, 2012, Petitioner filed Post-Verdict Motions. Later, she filed a Motion

for Bail Modification.     At the hearing on both motions, Petitioner's counsel made an



                                               4
 oral motion to withdraw Petitioner's Post-Verdict Motions. By Order dated June 20,

 2012, Petitioner's Post-Verdict Motions were dismlssed without prejudice to the right of

 Petitioner to re-file as a Post-Sentence Motion or a Motion for Extraordinary Relief at

the time of sentencing. Also by Order dated June 20, 2012, Petitioner's Motion for Bail

 Modification was denied.

       On or about June 26, 2012, Petitioner filed a prose Petition for Habeas Corpus

Relief and a PCRA Petition. By Order dated July 2, 2012, the Court issued an Order

directing the Clerk of Courts to forward Petitioner's pro se Petition to counsel of record,

Attorney Watkins. On July 13, 2012, the Court issued a Notice of Intent to Dismiss

Petitioner's PCRA Petition and Order due to the premature nature of the Petition. On

August 2, 2012, Petitioner filed a pro se Writ of Habeas Corpus, and again, this Court

directed the Clerk of Courts to forward the motion to Petitioner's counsel of record.

       On August 7, 2012, Petitioner was sentenced to an aggregate term of

incarceration of not less th an 141 months nor more than 282 months to be served in a

State Correctional   Institution.   Additionally,   Petitioner was ordered to: (1) pay

restitution to the Pennsylvania Commission on Crime and Delinquency Victim's

Compensation     Program in the amount           of $35,000.00;   (2) pay restitution to

Philadelphia American Life Insurance Company in the amount of $418,496.28; (3) pay

restitution to Genworth Life Insurance Company in the amount of $371,083.00; (4) pay

restitution to MetLife in the amount of $321,602.00; (5) pay the costs of the criminal

proceedings, (6) have a DNA sample and fingerprints taken pursuant to Act 185 of

2004 and pay the $250.00 fee associated with this requirement; and (7) reimburse the

Commonwealth of Pennsylvania the sum of $2,551.83 for actual witness fees incurred



                                             5
in bringing this matter to trial. Petitioner was deemed eligible for the Recidivism Risk

Reduction Incentive (RRRI) Program, with an alternative minimum sentence calculated

to be 117 months, 15 days.         Defendant was given a time credit commencing

December 13, 2011'.

       On August 13, 2012, Petitioner, through counsel, filed Post-Sentence Motions,

in which she argued the following: ( 1) there was insufficient evidence to establish that

Petitioner committed crimes against PALIC and Genworth; (2) there was no evidence

or insufficient evidence that Petitioner was part of a corrupt organization; (3) the

verdicts were aqainst the weight of the evidence; (4) the Court improperly admitted

evidence as it related to the crimes of persons other than Petitioner, namely crimes

committed by co-Defendant Judi Grate; (5) the Attorney for the Commonwealth made
                                                                                            ..
improper remarks during his closing argument; (6) the Trial Court erred in Petitioner's

Omnibus Pre-trial Motion; (7) it was an error for Judge Sibum to not recuse herself,

and (8) the Trial Court failed to give jury instructions requested by defense counsel

regarding the failure of the Commonwealth to call co-Defendant Judi Grate as a

witness at Petitioner's trial.

       On August 20, 20-12, August 28, 2012 and August 30, 2012 Petitioner filed.

additional pro se PCRA motions.

       On August 31, 2012, we denied Petitioner's June 26, 2012 PCRA Petition

because she failed to file a response within thirty days of the Notice of Intent to

Dismiss.

       On September 6, 2012, Attorney Watkins filed a Motion to Withdraw as

Counsel. On September 10, 2012, this Court filed two Orders: (1) a rule returnable for



                                            6
 answer and hearing regarding Attorney Watkins Motion to Withdraw as Counsel; and

 (2) pursuant to Pa. R.Crim.P. 576(a)(4), an Order directing the Clerk of Courts to send

Attorney Watkins a copy of Petitioner's prose PCRA motions.

        On October 17, 2012, a hearing was held on Petitioner's Post-Sentence

Motions and Attorney Watkins' Motion to Withdraw as Counsel. At the hearing,

Petitioner indicated that she wanted Attorney Watkins to remain in the case and

Attorney Watkins' motion to withdraw was itself withdrawn.

        By Order dated January 7, 2013, we denied Petitioner1s Post-Sentence Motions

and Petitioner was advised that she had thirty days to file an appeal. On February 14,

2013, Attorney Watkins filed an Unopposed Petition for Allowance of Appeal Nunc Pro

Tune and for Restoration of Appellate Rights. That petition was granted on February

19, 2013.

       Petitioner, through Attorney Watkins, filed a Notice of Appeal on February 22,

2013. During the pendency of the appeal, before briefs were filed, Attorney Watkins

became an assistant Monroe County Public Defender. As a result, Hillary Madden,

Esq., the third attorney Petitioner claims was ineffective, was appointed to represent

Petitioner. Attorney Madden filed Petitioner's appeal brief.

       On May 20, 2014, the Superior Court affirmed the judgment of sentence.

Petitioner did not file a petition for allowance of appeal.

       On September 26, 2014, Petitioner filed a prose PCRA motion. We appointed

Holly B. Conway, Esq. - Petitioner's sixth attorney - to represent Petitioner in this

collateral proceeding. Attorney Conway ultimately filed an amended PCRA petition.

Thereafter, a PCRA hearing was convened. Petitioner and attorneys Velander,



                                              7
. Watkins, and Madden testified and several exhibits were admitted into evidence. The

 parties were granted       leave and then extensions of time to file briefs. After

 consideration of the PCRA petitions, the record and file in this case, the evidence, and

 the submitted briefs, we issued an order denying the amended PCRA petition.



                                         DISCUSSION

          A.    Allegations of Ineffectiveness and Assignments of Error

          Using the shotgun approach to pleading, Petitioner alleged fifteen separate but

 somewhat overlapping and inter-related claims of ineffective assistance of counsel:

          1.    Attorney Verlander was ineffective for failing          to adequately advise

 Petitioner of potential ramifications of withdrawing a guilty plea versus a trial;
                                                                                                '(
          2.    Attorney Watkins was ineffective for failing to call necessary witnesses;

          3.    Attorney Watkins was ineffective for failing to adequately prepare for trial;

          4.    Attorney Watkins was ineffective for failing to adequately cross-examine

 witnesses;

          5.    Attorney Watkins was ineffective for failing to adequately prepare client

 for trial;

          6.    Attorney Watkins was ineffective for failing to adequately advise

 Petitioner of potential ramifications of going to trial versus a plea arrangement;

          7.    Attorney Watkins was ineffective for failing            to adequately advise

 Petitioner of potential r_amifications of withdrawal of guilty plea;

          8.    Attorney Watkins was ineffective for failing to review PSI with Petitioner

 prior to sentencing;


                                                8
       9.     Attorney Watkins was ineffective for failing to advise/explain to Petitioner

regarding plea offers;

       10.    Attorney Madden was ineffective for failing to appeal the sentence as it

was not proper;

       11.    Attorney Madden was ineffective for failing to appeal the issue of

Recusal of Judge;

       12.    Attorney   Madden was ineffective for failing to adequately cite to

documents and testimony;

       13.    Attorney Madden was ineffective for failing to assure the certified record

was complete;

       14.    Attorney Madden was ineffective for failing       to appeal the issue of

severance;

       15.    Attorney Madden was ineffective for failing to adequately communicate

with Defendant or to ensure factual correctness of the Brief.

       In her Rule 1925(b) statement, Petitioner reasserts all fifteen claims and alleges

that we erred in failing to find ineffectiveness under each of them. For the reasons that

follow, Petitioner waived several of her ineffectiveness claims, the remainder of the

claims lack merit, and we properly denied the amended PCRA petition.

       B.     The Standards

              1.     Previous Litigation and Waiver

       PCRA relief is not available for alleged errors that have been "previously

litigated" or waived. 42 Pa.C.S.A.   § 9543(a)(3); Commonwealth v. Fowler, 930 A.2d
586 (Pa. Super. 2007) Accordingly, "[t]o be entitled to PCRA relief, a petitioner must



                                            9
 plead and prove, inter alia, that the allegation of error has not been previously litigated

 or waived." Commonwealth v. Berry, 877 A.2d 479, 482 (Pa. Super. 2005) (en bane),

 appeal denied, 917 A.2d 844 (Pa. 2007). An issue has been previously litigated if "the

 highest appellate court in which the petitioner could have had review as a matter of

right has ruled on the merits of the issue." 42 Pa.C.S.A. § 9544(a)(2); Commonwealth

v. Keaton, 45 A.3d 1050, 1060 (Pa. 2012). An issue is waived if it could have been

raised prior to the filing of the PCRA petition, but was not. Commonwealth v. Williams,

900 A.2d 906 (Pa. Super. 2006) (en bane);              Commonwealth v. Berry, supra.

Specifically, "an issue is considered waived if the petitioner could have raised it but

failed to do so before trial, at trial, during unitary review, on appeal or in a prior state

post-conviction proceeding." Fowler, 930 A.2d at 594 (citing 42 Pa.C.S.A. § 9544(b)

and Commonwealth      v. Williams,   900 A.2d 906, 908-09 (Pa.Super.2006) (en bane)).

              2.     Ineffective Assistance of Counsel

       Petitioner's ineffective assistance of counsel claims implicate Strickland v.

Washington, 466 U.S. 668 (1984), as adopted in Pennsylvania by Commonwealth v.

Pierce, 527 A.2d 973 (Pa. 1987), which requires a defendant alleging ineffectiveness

to demonstrate that she was prejudiced by an act or omission of his attorney. In cases

where the Strickland/Pierce test applies, the analysis begins with


             the presumption        that   counsel rendered effective
             assistance. Commonwealth v. Basemore, 560 Pa. 258, 277
             n. 10, 744 A.2d 717, 728 n. 10 (2000). To obtain relief on a
             claim of ineffective assistance of counsel, a petitioner must
             rebut that presumption and demonstrate that counsel's
             performance was deficient, and that such performance
             prejudiced him. Strickland v. Washington, 466 U.S. 668,
             687-91, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). In our
             Commonwealth, we have rearticulated the Strickland
             Court's performance and prejudice inquiry as a three-prong

                                             10
             test. Specifically, a petitioner must show: (1) the underlying
             claim is of arguable merit; (2) no reasonable basis existed
             for counsel's action or inaction; and (3) counsel's error
             caused prejudice such that there is a reasonable probability
             that the result of the proceeding would have been different
             absent such error. Commonwealth v. Pierce, 515 Pa. 153,
             158-59, 527 A.2d 973, 975 (1987).

Commonwealth v. Dennis, 17 A.3d 297, 301 (Pa. 2011). See Commonwealth v.

Tedford, 960 · A.2d 1 (Pa. 2008); Commonwealth v. Dennis, 950 A.2d 945, 953 (Pa.

2008); Commonwealth v. Gwynn, 943 A.2d 940, 945 (Pa. 2008); Commonwealth v.

Mallory, 941 A.2d 686 (Pa. 2008), ceti. denied, 555 U.S. 884 (2008).

      A corollary to the first element, counsel cannot be found ineffective for failing to

pursue a baseless or meritless claim. Commonwealth      v. Roney,   79 A.3d 595, 604 (Pa.

2013); Commonwealth v. Washington, 927 A.2d 586, 603 (Pa. 2007); Commonwealth

v. Harvey, 812 A.2d 1190, 1199 (Pa. 2002). With regard to the second, the

             reasonable basis element, we do not question whether
             there were other more logical courses of action which
             counsel could have pursued; rather, we must examine
             whether counsel's decisions had any reasonable basis.
             [Commonwealth v.] Hanible, [30 A.3d 426J 439 [(Pa.
             2011 )] (citation omitted). We will conclude that counsel's
             strategy lacked a reasonable basis only if the petitioner
             proves that a foregone alternative offered a potential for
             success substantially greater than the course actually
             pursued. [Commonwealth v.] Spotz, [18 A.3d 244] 260 [Pa.
             2011] (citation omitted). To establish the third, the prejudice
             element, the petitioner must show that there is a
             reasonable probability that the outcome of the proceedings
             would have been different but for counsel's action or
             inaction. Id.

Roney, 79 A.3d at eo4 (quotation marks omitted).

      Since a petitioner must prove all three prongs of the Strickland/Pierce test, if he

or she fails to prove any one of the prongs, the ineffectiveness claim may be



                                            11
 dismissed on that basis alone without the need to determine whether the other two

 prongs have been met. Commonwealth v, Basemore, 744 A.2d 717 (Pa. 2000).

Similarly, because claims of ineffective assistance of counsel are not self-proving, a

petitioner cannot prevail unless he or she properly develops the claim. Thus, when a

petitioner fails to properly plead all three prongs, or, having done so, to develop the

claim, the petitioner is not entitled to relief and the court may find the claim waived for

lack of development. See Commonwealth v Steele, 961 A.2d 786 (Pa. 2008).

       Additionally, trial counsel has broad discretion to determine the course of

defense tactics and strategy. See Commonwealth v. Fowler, 670 A.2d 153 (Pa. Super.

1996); Commonwealth v. Mizell, 425 A.2d 424 (Pa. 1981 ). Where matters of strategy

and tactics

              are     concerned,     counsel's    assistance is deemed
              constitutionally effective if he chose a particular course that
              had some reasonable basis designed to effectuate his
              client's interests. A finding that a chosen strategy lacked a
              reasonable basis is not warranted unless it can be
              concluded that an alternative not chosen offered a potential
              for success substantially greater than the course actually
              pursued. To demonstrate prejudice, the petitioner must
              show that there is a reasonable probability that, but for
              counsel's error or omission, the result of the proceeding
              would have been different.

Commonwealth v. Colavita, 993 A.2d 874, 887 (Pa. 2010) (citations omitted). Further,

"[tJhe length of time dedicated to client consultation affords no basis for inferring the ,

extent of trial preparation." Commonwealth v. Howard, 732 A2d 1213, 1215 (Pa.

Super. 1999)(citing Commonwealth v. Ellis, 700 A2d 948, 960 (Pa. Super. 1997)).

Where a petitioner has not provided any evidence to support his allegation of

inadequate preparation and it is shown that counsel met with the petitioner prior to



                                            12
trial, trial counsel cannot be deemed to be ineffective for lack of preparation without

sufficient proof. Id. Thus, a petitioner is not entitled to relief simply because he or she

did not like the strategy or because the strategy was unsuccessful. Commonwealth v.

Davis, 554 A.2d 104, 111 (Pa. Super. 1989).

        Finally, claims involving ineffectiveness     of appellate counsel have unique

concerns:

              Arguably· meritorious claims may be omitted in favor of
               pursuing claims which, in the exercise of appellate
              counsel's objectively reasonable professional judgment,
              offer a greater prospect of securing relief. Jones v. Barnes,
              463 U.S. 745, 750-54, 103 S. Ct. 3308, 77 L. Ed. 2d 987
              (1983).     Robbins, 528 U.S. at 288, 120 S. Ct. 746
              (characterizing Barnes). "This process of 'winnowing out
              weaker arguments on appeal and focusing on' those more
              likely to prevail, far from being evidence of incompetence,
              is the hallmark of effective appellate advocacy." Smith v.
              Murray, 477 U.S. 527, 536, 106 S. Ct. 2661, 91 L. Ed. 2d 434
              (1986), quoting Barnes, 463 U.S. at 751-52, 103 S. Ct.
3308. See also Buehl v. Vaughn, 166 F.3d 163, 174 (3d
              Cir.1999) ("One element of effective appellate strategy is
              the exercise of reasonable selectivity in deciding which
              arguments to raise.").

Commonwealth v. Lambert, 797 A.2d 232,_ 244 (Pa. 2001).

       Applying these standards to the facts and circumstances of this case we found,

for the reasons that follow, that Petitioner's allegations of ineffectiveness lacked merit.

       C.     Plea-Based Claim of Ineffectiveness: Claims 1 (Attorney Velander), 6. 7,
                    and 9 (Watkins)

       In her first claim, Petitioner contends that Attorney Velander was ineffective for

failing to adequately advise her of the potential ramifications of withdrawing her guilty

plea versus going to trial. In claims six, seven, and nine, Petitioner asserts that

Attorney Watkins was similarly ineffective in failing to adequately advise her of the



                                             13
 consequences of going to trial versus accepting a plea, failing to advise her of the

 ramifications of withdrawing her plea, and for failing to advise and explain plea offers

 to her. All of these claims lack merit.

        In general, a defense attorney has a duty to inform his client of a plea offer and

to meaningfully discuss the offer with the client. Commonwealth v Napper, 385 A.2d
521 (Pa. super. 1978). See Commonwealth           v. Chazin,   873 A.2d 732 (Pa. Super.

2005), appeal denied; 887 A.2d 1239 (Pa. 2005); Commonwealth            v. Copeland,   554
A.2d 54 (Pa. Super. 1988).      More recently, in Missouri v. Frye,_ U.S._,       132 S. Ct.
1399, 182 L. Ed. 2d 379 (2012) and Lafler      v. Co'oper,   _U.S._,   132 S. Ct. 1376, 182
L. Ed. 2d 398 (2012), the United States Supreme Court held that, in general, defense

counsel have a duty to timely and meaningfully communicate to their clients formal

offers from the prosecution to accept a plea on terms and conditions that may be

favorable to the accused. The High Court further held that if an attorney fails to fulfill

this duty, he may be found to be ineffective. In order to prove ineffectiveness, a

defendant who rejects a plea offer must show that,

               but for the ineffective advice of counsel there is a reasonable
               probability that the plea offer would have been presented to the
               court (i.e., that the defendant would have accepted the plea
               and the prosecution would not have withdrawn it in light of
               intervening circumstances), that the court would have accepted
               its terms, and that the conviction or sentence, or both, under
              the offer's terms would have been less severe than under the
              judgment and sentence that in fact were imposed.

Lafler, 132 S. Ct. at 1385.

       Here, Petitioner shotguns plea-based claims of ineffectiveness against two

attorneys in the hopes that some pellets will hit the mark and stick. None do.




                                            14
         In direct contrast to Petitioner's version of events, Attorney Velander credibly

 testified that he meaningfully communicated the Commonwealth's initial plea offer to

 Petitioner, that he informed her of the ramifications and risks of going to trial versus

 the benefits of pleading guilty, that Petitioner initially willingly accepted the plea, and

 that he explained the ramifications of withdrawal of the initial plea. Specifically,

 Attorney Velander testified that both he and prior counsel had advised Petitioner that

 that the initial plea was in her best interest, that after Petitioner entered the plea he

 consulted with Petitioner on several occasions regarding her desire to withdraw the

 plea, that he strongly recommended against withdrawal, and that Petitioner's ultimate

 decision (and pro se motion) to withdraw the plea was a significant reason for his

 request for permission to withdraw from representation. (N.T., 2/23/2015, pp. 37-45).




       Similarly, again in contrast to Petitioner's version of events, Attorney Watkins

credibly testified that he meaningfully communicated plea offers and opportunities to

Petitioner and that he, too, explained the risks and ramifications of going to trial versus

accepting   a plea. Specifically,    after Attorney Watkins inherited the case, the

Commonwealth's offer was that Petitioner would enter an open plea to three third-

degree felonies. As part of the offer, Petitioner's daughter would plead to one count

and receive a time-served       sentence. Attorney Watkins spent substantial time

explaining the advantages of the plea, as opposed to going to trial. (Id. at 10-11). He

told Petitioner that she would be facing less time with a guilty plea to the third-degree

felonies than if she was convicted of the first-degree felonies. (Id. at 25-26). He also

discussed the sentencing guidelines with Petitioner noting the statutory limits and



                                            15
 comparing first and third degree felonies. (Id. at 27). Additionally, he discussed with

 Petitioner the strengths of the Commonwealth's case. (Id. at 22-23). He strongly

 advised Petitioner to accept the offer that· took away the most serious felonies and

 drastically reduced the number of offenses. His advice, like the advice of the attorneys

 who represented Petitioner before him, was ignored.

        In sum, both Attorney Velander and Attorney Watkins credibly testified that they

 meaningfully communicated and discussed plea offers with Petitioner. Attorney

Velander successfully negotiated a plea that was favorable, especially when compared

to the number of crimes of which the jury found Petitioner guilty. When Petitioner

changed her mind, Attorney Velander tried to talk her out of withdrawing the plea. His

advice was ignored. Later, when Attorney Watkins recommended that Petitioner

accept a favorable plea, his advice was similarly ignored.

       In contrast to the testimony of her attorneys, Petitioner's PCRA hearing

testimony regarding her plea-based claims of ineffectiveness was patently incredible,

self-serving, contrary to her prior testimony and statements to this Court, and, at times,

irrelevant or internally inconsistent. In this regard, her claim that the pre-trial

administrative separation of she and her daughter at the Monroe County Correctional

Facility constituted an impropriety that somehow prevented her from pleading guilty, a

claim also raised by her daughter, is at once specious and a red herring. The claim is

debunked in the Melissa Bucano PCRA Opinion (Appendix 1). Further, after observing

Petitioner testify, reviewing the record, and reading the submitted briefs, it is clear to

the undersigned that Petitioner's plea-based PCRA claims are based on "buyer's

remorse," and not on any act, omission, or ineffectiveness on the part of her attorneys.



                                            16
 Both the initial plea, which Petitioner accepted and then withdrew, and the plea that

 was on the table immediately before trial, would have resulted in conviction of fewer

 and less serious crimes and a shorter sentence than she received after going to trial

 and being convicted of twenty-two crimes, including more serious felony crimes.

 Petitioner was properly and fully informed of the pleas, the risks and benefits of

 withdrawing the initial plea, of rejecting the subsequent offer, and of going to trial, and

 the potential sentences she faced. To use a colloquialism, by ignoring the advice of

 her attorneys, Petitioner, like her daughter, "rolled the dice" and lost Regret for her

decision does not allege, much less prove, ineffectiveness.

        D.    Additional Claims Against Attorney Watkins~ Claims 2. 3, 4, 5, and 8.

       Petitioner's next five claims allege ineffectiveness against Attorney Watkins.

None of these claims holds water.

       In claim two, Petitioner alleges that Attorney Watkins was ineffective for failing

to call necessary witnesses at trial. Although not completely clear, it appears from her

brief that Petitioner's third claim -- that Attorney Watkins was ineffective for failing to

adequately prepare for trial ~- is based on the assertion that Attorney Watkins failed to

interview witnesses or call expert witnesses. Both claims lack merit.

     Where the underlying claim of ineffectiveness is based on counsel's failure to

present witnesses, the defendant must plead and prove that: (1) the witness existed,

(2) the witness was available, (3) counsel was informed of the existence of the witness

or should have known of their existence, (4) the witness was available and would have

testified on the defendant's behalf, and (5) the absence of the testimony prejudiced the

defendant. Commonwealth v. Purcell, 724 A.2d 293, 306 (Pa. 1999). "Trial counsel's



                                            17
failure to call a particular witness does not constitute ineffective assistance of counsel

without some showing that the absent witness' testimony would have been beneficial

or helpful in establishing the asserted defense." Commonwealth v. Khalil, 806 A.2d
415, 422 (Pa. Super. 2002) (citing Commonwealth v. Durst, 559 A.2d 504 (Pa. 1989)).

Thus, a defendant asserting ineffective assistance based on a failure to call a

particular witness has the burden of showing trial counsel had no reasonable basis for

failing to call a witness. Commonwealth v. Small, 980 A.2d 549, 560 (Pa. 2009). A

strategic decision not to call a witness may furnish a reasonable basis for the failure to

do so,    provided that    counsel   has made an informed strategic choice. See

Commonwealth v. Lee, 585 A.2d 1084, 1088-89 (Pa. Super. 1991). These same

standards apply when evaluating claims of ineffectiveness based on counsel's failure

to interview a witness or to call an expert witness. See Commonwealth v. Priovolos,

715 A.2d 420, 422 (Pa. 1998) (discussing standards of ineffectiveness for failing to

interview a witness) and Commonwealth v. Chmiel, 30 A.3d 1111, 1143 (Pa. 2011)

(discussing standards of ineffectiveness for failing to call an expert witness).

       In this case, Petitioner did not at the PCRA hearing call any of the witnesses

whom she contends Attorney Watkins should have interviewed or called at trial. Thus,

under the cited cases and standards, she did not establish that the witnesses were

available or that they would have testified on her behalf. Similarly, she did not factually

demonstrate that the testimony of the witnesses would have been beneficial or helpful

in establishing a defense. Additionally, since the substance of what the witnesses

purportedly would have said is not factually of record, Petitioner did not and cannot

establish prejudice. Accordingly Petitioner failed to meet her burden of proof.



                                             18
l
,]
 1

1
'j
)
;j
                Alternatively, if these claims will be reviewed based on Petitioner's statements

         and the arguments in her brief, the claims are bootless. In her PCRA petitions, during

     the PCRA hearing,           and in her brief, Petitioner contends that Attorney Watkins was

         ineffective for failing to call Dr. Artamaonov, Dr. Vegari, Christopher Bucano, Attorney

     Tim Daly, Attorney Abrahamsen,                 Attorney Conaboy, Attorney Wes Niemonski, Judi

     Grate, Linda Lanzo, Jennifer Miller, PCCD Ortiz, and J. Carlos Colon.

               As to these purported witnesses, Petitioner fails to substantively mention

     anything about Linda Lanzo, Jennifer Miller, and PCCD Ortiz in her brief. Thus, she

     has waived her claims as to theses witnesses and, in any event, has failed plead and

     prove any the requirements necessary to show that counsel was ineffective for failing

     to call them.

               As to Doctors Artamaonov and Vegari, Petitioner wished to have these

     witnesses testify to injuries she received in a car accident prior to this criminal case.

     However, as Petitioner admits in her brief, the Court indicated multiple times that the

     issue of Petitioner's injuries was irrelevant and not to be an issue at trial. For this

     reason, Attorney Watkins had a reasonable basis for not calling those witnesses.3

               As to the "failure" to call Petitioner's son, Christopher                 Bucano, there was no

     oversight or omission. Attorney Watkins made a conscious, strategic decision not to

     call him. As Attorney Watkins stated at hearing,                  "[i]n my opinion from a trial strategy

     standpoint, the less opportunity I gave the Commonwealth to demonstrate how the

     Bucano family was operating at that time, the better chance [Petitioner] had of



     3 This claim would appear to have been more appropriately brought in Petitioner's direct appeal as a challenge to
     Judge Sibum's ruling. Since the issue was not raised in the direct appeal, it has been waived. In any event, the
     testimony Petitioner now indicates she would have liked to present was, as Judge Sibum ruled, unquestionably
     irrelevant. Thus, there is and can be no merit to Petitioner's contention in any procedural or substantive context.
                                                             19
 acquittal."   (N.T., 2/23/2015,   p. 14). In a case where the Petitioner was charged with

 Corrupt Organizations,       and in which two of her family members,          including   her son,

were     charged    with   being   part of the same   corrupt organization,      we believe that

deciding not call a member of Petitioner's      family -- and orqanization-:     was reasonable

trial strategy.   See Commonwealth v. Lee, supra.

          As to J. Carlos Colon, Petitioner failed to address in her brief that the witness

existed and that the witness was available and would have testified on her behalf.

Instead, she conclusorily asserts only that it was prejudice to not call him because he

could explain "what [heJ did for Ms. Bucano." As to Judi Grate, Petitioner claimed that

the putative witness was available, but did not demonstrate that Ms. Grate would have

testified on her behalf. Additionally, as to both witnesses, Petitioner did not establish

that the absence of their testimony prejudiced her. Thus, as to both of these

witnesses, Petitioner failed to satisfy the standards for ineffectiveness.

         Regarding the attorneys, the absence of the testimony they would have given

did not prejudice Petitioner. Petitioner argues that the identified attorneys could have

produced evidence of monetary settlements she received to offset testimony that

insinuated Petitioner was committing fraud because of the expenses she incurred with

little income. However, Petitioner herself testified to the civil settlements that she

received. (N.T., 4/24/2012, pp. 138-39). Thus, the information was presented to the

jury and there was no prejudice in not calling the attorneys to give repetitive testimony.

        As to expert witnesses and the suggestion that Attorney Watkins was ineffective

for failing to call them, Petitioner simply failed to substantively develop the claim.




                                               20
l
1;j
              Finally, in addition to the above, Attorney Watkins testified that he did not call

l      several witnesses based on informed strategy. (N.T., 2/23/2015, pp. 9-10, 14-15, and

       24). His testimony was credible.

              Simply, Petitioner failed to demonstrate that Attorney Watkins was ineffective

      for failing to interview or call witnesses.

              In claim four, Petitioner asserts that Attorney Watkins was ineffective for failing

      to adequately cross-examine witnesses. However, Petitioner failed to mention any

      legal or factual basis for this claim and theory of relief. Where a petitioner, "fails to

      meaningfully discuss each of the three ineffectiveness prongs, 'he is not entitled to

      relief, and we are constrained to find such claims waived for lack of development."'

      Commonwealth v. Fears, 86 A.3d 795, 804 (Pa. 2014) (citing Commonwealth v.

      Steele, 599 Pa. 341, 961 A.2d 786, 797 (2008) ). Therefore, this claim is waived for

      lack of development.

             In claim five, Petitioner argues that Attorney Watkins was ineffective for failing

      to adequately prepare her for trial. Specifically, she believes that Attorney Watkins did

      not speak to her in regards to trial strategy and did not prepare her to testify at trial.

      This claim is also devoid of merit.

             Petitioner testified at the PCRA hearing that she never discussed either trial

      strategy or the issue of whether or not she should testify at trial with Attorney Watkins.

      Similarly, Petitioner testified that she did not know she was going to testify on her own

      behalf until the day the trial started when Attorney Watkins supposedly told her that he

      did not have a defense for her and, as a result, she would have to testify. Having

      observed petitioner testify and having reviewed the record, we did not (and do not) find      'L ••




                                                    21
 this self-serving testimony credible. Indeed, Petitioner's testimony is direct opposition

 to her statements to this Court during trial.

        Attorney Watkins testified that Petitioner was "insistent upon testifying," despite

this being against his advice. (N.T., 2/23/2015, p. 16). He also stated that he had

 spent, on two separate occasions, three to four hours preparing Petitioner to testify.

(Id.) Besides this testimony, which we find credible, the record demonstrates that,

during the trial, Petitioner was colloquied before she testified. During the colloquy,

Petitioner stated that she had discussed testifying with her attorney and was doing so

of her own volition. (N.T., 4/23/2012, pp. 156 - 57). A break was taken during the

colloquy to allow additional time for Petitioner to discuss her decision with Attorney

Watkins. (Id. at 158). She stated that she was not under duress and was not being

forced or coerced to testify, but rather, was doing so of her own free will. (id. at 159).

        From this evidence, we believe that Attorney Watkins properly prepared

Petitioner to testify at trial. Therefore, Petitioner's claim that Attorney Watkins was

ineffective for failing to adequately prepare her for trial fails.

        In claim eight, the final claim involving Attorney Watkins, 'Petltioner maintains

that   Attorney Watkins     was    ineffective        in failing to review the Pre-Sentence

Investigation ("PSI") with her. Once again this claim has no merit, and Petitioner has

failed to show any prejudice from this action.

       Where errors in a PSI are of little or no consequence attime of sentencing, the

presentence report does not prejudice a defendant. As a result, there is no basis for a

claim that trial counsel was ineffective for failure to discuss report with the defendant.

Commonwealth v. French, 390A.2d 1311, 1315 (Pa. Super. 1978).



                                                 22
         Here, Petitioner fails to point to any specific inaccuracies within the PSI that

 prejudiced her. Instead, she claims that Attorney Watkins must have done only a

 "cursory" review of the PSI, and therefore, he must have missed some errors in the

 PSL However, Attorney Watkins testified at the PCRA hearing that he received the PSI

report a few days before sentencing and reviewed the document with Petitioner. (N.T.,

2/23/2015,    pp. 20). His testimony,       which we find credible, derails Petitioner's

speculative claim. In addition, while there appeared to be a slight error in the PSI at

the sentencing hearing, the error was caught and addressed at the hearing. As a

result, Petitioner suffered no prejudice. (Id. at 4 - 7). Claim eight fails.

        E.     Claims Against Attorney Madden - Claims 10 through 15

        Petitioner also raises claims of ineffectiveness against her appellate counsel,

Attorney Madden. Like the claims lodged against Attorneys Velander and Watkins,

these claims are meritless.

        The first of these claims is that Attorney Madden was ineffective for failing to

appeal the denial of the recusal motion. However, on this issue, Petitioner failed to

specifically allege and argue, much less prove, the requisite prejudice. Therefore, she

failed to sustain her burden of proving ineffectiveness pertaining to the recusal motion.

        Additionally, and similarly, Petitioner neither alleged nor proved that Judge

Sibum made any ruling or decision or took any action that was erroneous due to bias,

prejudice, or unfairness. lnstead, Petitioner points us to Judge Sibum's decisions

involving personal injury suits and a support case. However, Judge Sibum fully and

properly addressed those claims and issues in ruling on the motion at the time it was

made.



                                              23
        In summary, Petitioner's personal injury suit was dismissed on motion of the

defendant in the civil action for a judgment of non pros due to a prolonged period of

inactivity. The case was dismissed based on the record and on evidence presented

during a hearlng at which neither Petitioner nor her civil attorney appeared despite

notice. In the support action, Judge Sib um may have signed an order that was issued

in the case, but did not decide any substantive issue. As to both prior cases, Judge

Sibum unequivocally stated that her ability to be fair and impartial in the criminal

proceeding had not been compromised or affected. (N.T., 4/16/2012, pp. 7-11). Judge

Sibum's determination is supported by an objective assessment of the record and the

rulings she made both before and after recusal was sought. This is especially true

since the jury made the ultimate decision in the case.

        Petitioner also complains that she and her co-defendant daughter were

separated at the jail, a claim asserted by her daughter, in a different context, as

discussed in the Melissa Bucano PCRA Opinion. Specifically, Petitioner claims that

Judge Sibum purposefully split up her and her daughter while they were in jail, which

action was later asserted as the basis for a pro se federal law suit that petitioner filed

against Judge Sibum and others. However, the record in this case, as well as in co-

defendant Melissa Bucano's PCRA proceeding, shows that Judge Sibum called the jail

and asked that the two be separated at the request of her daughter's attorney, that the

request of counsel was made for objectively valid reasons and purposes, and that,

once that purposes had been served, Judge Sibum allowed a request for them to be

reunited.   (N.T.,   4/16/12, pp. 5-7. See Melissa Bucano PCRA Opinion). As to the

federal lawsuit, the case was dismissed on a motion for dismissal pursuant to F.R.C.P.



                                            24
l
l   12(b)(6). A litigant cannot and should not be permitted to manufacture or manipulate a

    judicial recusal simply by filing a lawsuit against the presiding judge. In any event,
1
l
)
    Petitioner neither pied nor proved prejudice based on being separated from her

    daughter.

           Simply, since Petitioner did not prove the requisite prejudice resulting from any

    ruling issued by Judge Sibum or the failure of counsel to appeal the denial of the

    recusal motion.    Similarly, she did not establish that a challenge to the denial of

    recusal had arguable merit. Accordingly, this ineffectiveness claim lacks merit.

           Next, Petitioner argues that Attorney Madden was ineffective for failing to

    appeal the sentence. This claim is likewise without merit.

           Initially, in. order to preserve a challenge to the discretionary aspects of a

    sentence on appeal, the challenge must be raised in a post-sentence motion or by

    presenting   the   claim   to the   trial   court   during the sentencing   proceedings.

    Commonwealth v. McAfee, 849 A.2d 270, 275 (Pa. Super. 2004). Here, Petitioner did

    not challenge her sentence either through post-sentence motions or during the

    sentencing hearing. As a result, she waived the issue.

           In the alternative, even if the issue is deemed to have been properly preserved,

    the claim lacks arguable merit. According to Petitioner, Judge Sibum abused her

    discretion by failing to properly. consider mitigating factors and by running her

    sentences consecutively. This claim fails to raise the required "substantial question"

    and, in any event, the record demonstrates that there was no abuse of discretion.

          Sentencing is a matter within the sound discretion of the trial court. See

    Commonwealth v. Walls, 926 A.2d 957 (Pa. 2007). In sentencing each particular



                                                  25
 defendant, the sentencing court may select one or more options with regard to

 determining the appropriate sentence to be imposed. The options include guilt without

 further penalty, probation, partial confinement, or total confinement. id.; 42 Pa.C.S. §

 9721(a). The court must impose a sentence that is "consistent with the protection of

 the public, the gravity of the offense as it relates to the impact on the life of the victim

 and on the community, and the rehabilitative needs of the defendant." 42 Pa.C.S. §

 9721 (b). See Walls, 926 A.2d at 967-68; Commonwealth v. Dodge, 957 A.2d 1198,

 1200 (Pa. Super. 2008) ("Dodge If'), appeal denied, 980 A.2d 605 (Pa. 2009).

       The sentencing guidelines promulgated by the Pennsylvania Commission on

Sentencing are instructive and advisory, but are not binding on the sentencing court.

The court is obligated to consider the guidelines, but is under no duty to sentence a

particular defendant within the guidelines or to impose the minimum possible

confinement consistent with the guidelines. Walls, 926 A.2d at 575; Dodge II, 957 A.2d

at 1201.     Nonetheless, "where a sentence is within the standard range of the

guidelines, Pennsylvania law views the sentence as appropriate under the Sentencing

Code." Commonwealth v. Moury, 992 A.2d 162, 171 (Pa. Super. 2010) (citing

Commonwealth v. Cruz-Centeno, 668 A.2d 536 (Pa. Super. 1995), appeal denied, 676
A.2d 1195 (Pa.1996)).

       In general, a sentencing judge must consider pertinent facts and sentencing

factors and the force of the evidence and may not commit an error of law or inflict

punishment that exceeds statutory prescriptions. Commonwealth v. Youngkin, 427
A.2d 1356,    1369 (Pa. Super. 1981). In more specific terms, "[w]hen imposing a

sentence, a court is required to consider the particular circumstance of the offense and



                                             26
 the character of the defendant. ... ln particular, the court should refer to defendant's

 prior   criminal   record,   his age,   personal   characteristics   and his potential for

 rehabilitation." Moury, 992 A.2d at 171 (quoting Commonwealth v. Griffin, 804 A.2d 1,

 10 (Pa. Super. 2002), appeal denied, 868 A.2d 1198 (Pa. 2005), cert. den, 545 U.S.
1148 (2005)).

         The court determines whether the sentence imposed should run consecutively

or concurrently with other sentences to which the defendant is subject. Jn this regard, it

is well-settled that the sentencing judge has discretion to impose a sentence

concurrently or consecutively to other sentences being imposed at the same time or to

sentences already imposed. See Commonwealth v. Mastromarino, 2 A.3d 581 (Pa.

Super. 2010) (and cases cited therein) and Commonwealth v. Marts, 889 A.2d 608

(Pa. Super. 2005) (same). See also 42 Pa. C.S.A. §9721 (a).

         The court [also] determines      whether aggravating circumstances exist. If

aggravating    circumstances     are present, "the court may impose an aggravated

sentence .... " 204 Pa. Code. § 303.13(a). A sentencing judge "has wide discretion in

sentencing and can, on the appropriate record and for the appropriate reasons,

consider any legal factor        in imposing a sentence in the ·aggravated         range."

Commonwealth v. Stewart, 867 A.2d 589, 593 (Pa. Super. 2005) (citation omitted).

See also Commonwealth v. Duffy, 491 A.2d 230, 233 (Pa. Super. 1985) (holding that a

sentencing judge may consider any legal factor in deciding whether a defendant

should be sentenced within the aggravated range). A sentencing judge may even

consider uncharged criminal conduct for sentencing purposes.

              Not only does the case law authorize a sentencing court to
              consider unprosecuted criminal conduct, the sentencing


                                             27
1
1
1                 guidelines essentially mandate such consideration when a
j
                  prior record score inadequately reflects a defendant's
                  criminal background.

    Commonwealth v. P.L.S., 894 A.2d 120, 131 (Pa. Super. 2006), appeal denied, 906
A.2d 542 (Pa. 2006). See also 204 Pa. Code §303.5(d).

           The sentencing judge must state his or her reasons for the sentence on the

    record. 42 Pa.C.S.A. § 9721 (b). The judge may satisfy this requirement by stating or

    demonstrating at time of sentencing that the judge has been informed of the reasons

    by the PSI report. Commonwealth v. Coss, 695 A.2d 831, 834 (Pa. Super. 1997); 42

    Pa.C.S.A. § 9721 (b). When, as here, a PSI report exists, the law presumes that

                 the sentencing judge was aware of the relevant information
                  regarding the defendant's character and weighed those
                 considerations along with mitigating statutory factors. A
                 pre-sentence report constitutes the record and speaks for
                 itself .... [Sentencing courts} are under no compulsion to
                 employ checklists or any extended or systematic definitions
                 of their punishment procedure. Having been fully informed
                 by the pre-sentence report, the sentencing court's
                 discretion should not be disturbed. This is particularly true
                 ... in those circumstances where it can be demonstrated
                 that the judge had any degree of awareness of the
                 sentencing considerations, and there we will presume also
                 that the weighing process took place in a meaningful
                 fashion. It would be foolish, indeed, to take the position
                 that if a court is in possession of the facts, it will fail to apply
                 them to the case at hand.

    Commonwealth v. Devers, 546 A.2d at 18. See also Moury, 992 A.2d at 171;

    Commonwealth v. Fowler, 893 A.2d 758 (Pa. Super. 2006); Commonwealth v. Tirado,

    870 A.2d 362 (Pa. Super. 2005); Commonwealth v. Burns, 765 A.2d 1144, 1150-1151

    (Pa. Super. 2000). In this regard, a sentencing judge is not required, when grving the

    reasons for a particular sentence, to make a specific reference to the factors set forth

    ln the sentenclnq Code that were considered in deciding the sentence, but the record

                                                  28
as a whole must reflect . that the judge in fact considered the sentencing factors.

Commonwealth v. Coulverson, 34 A.3d 135, 145,.146 (Pa. Super. 2011 ).

       When imposing a sentence within the guidelines that departs from the standard

range, the sentencing judge must state on the record his or her reasons for the

sentence in the aggravated or mitigated range. 204 Pa. Code § 303 .13. See

Commonwealth v. Garcia-Rivera, 983 A.2d 777 (Pa. Super. 2009); Commonwealth v.

Hoover, 492 A.2d 443 (Pa. Super. 1985). Similarly, if the sentencing court imposes a

sentence outside of the guidelines, it must provide a sufficient statement of its reasons

for the deviation, and its failure to do so may constitute grounds for resentencing.

Walls, 926 A.2d at 963. See Commonwealth v. Warren, 84 A.3d 1092 (Pa. Super.

2014); 42 Pa.C.S. § 9721; 204 Pa. Code§ 303.1.

      While a sentencing judge may satisfy the requirement to state reasons for the

sentence given in a variety of ways, the reasons must be articulated at the time

sentence is imposed and may not be supplied later in an appeal opinion issued in

accordance with Pa. R.A.P. 1925(a). See Commonwealth v. Giles, 449 A.2d 641 (Pa.

Super. 1982) (and cases cited therein). Accordingly, the intent of a judge's given

sentence is determined at sentencing, rather than after an appeal from the judgment of

sentence has been taken. (Id.).

       In sum, our sentencing laws establish a framework for sentencing. Within the

established framework, trial courts have broad discretion in determining the range of

permissible   confinements    that   best   suits   the   particular   defendant   and   the

circumstances surrounding the event. See Commonwealth v. Moore, 617 A.2d 8, 12

(Pa. Super. 1992).



                                            29
       The statutory and judicial standards of review are reflective of the type of

discretion vested in sentencing courts. Statutorily, the Sentencing Code prescribes a

slightly different standard of appellate review for sentences that are outside the

guidelines as opposed to sentences that fall within guideline ranges. Sentences that

fall within guideline ranges are subject the "clearly unreasonable" standard of 42 Pa.

C.S.A. Section 9781 (c)(2), while sentences that fall outside the guidelines are subject

to the "unreasonable" standard of Section 9781 (c)(3). An "unreasonable" decision from

the sentencing court would be one that is " 'irrational' or 'not guided by sound

judgment.' " Walls, 926 A.2d at 963. See also Dodge II, 957 A.2d at 1200; 42 Pa.

C.S.A. § 9781 (c)(2) and (3).

       Judicially, our Supreme Court has articulated the appellate standard of review

as follows:

               [T]he proper standard of review when considering whether
              to affirm the sentencing court's determination is an abuse
               of discretion .... [A]n abuse of discretion is more than a mere
               error of judgment; thus, a sentencing court will not have
               abused its discretion unless the record discloses that the
              judgment exercised was manifestly unreasonable, or the
               result of partiality, prejudice, bias, or ill-will. In more
               expansive terms, our Court recently offered: an abuse of
               discretion may not be found merely because an appellate
               court might have reached a different conclusion, but
               requires a result of manifest unreasonableness, or
               partiality, prejudice, bias, or ill-will, or such lack of support
              so as to be clearly erroneous.
                       The rationale behind such broad discretion and the
              concomitantly deferential standard of appellate review is
              that the sentencing court is in the best position to
              determine the proper penalty for a particular offense based
               upon an evaluation of the individual circumstances before
              it.




                                              30
 Commonwealth v. Walls, 926 A.2d at 961 (internal citations, quotation marks, and

footnote omitted).

       Challenges to the discretionary aspects of sentencing do not entitle a defendant

to review as of right. In order to establish that review is warranted, the appellant must

demonstrate that there is a substantial question that the sentence appealed from is not

appropriate under the Sentencing Code. A substantial question exists only when the

defendant advances a colorable argument that the sentencing judge's actions were

either: 1) inconsistent with a specific provision of the Sentencing Code; or 2) contrary

to the fundamental norms of the sentencing process. See Commonwealth v. Mouzon,

812 A.2d 617, 627-628 (Pa. 2002) (plurality); Commonwealth v. Crump, 995 A.2d
1280, 1282 (Pa. Super. 2010), appeal denied, 13 A.3d 475 (Pa. 2010); Moury, supra;

Commonwealth v. Sierra, 752 A.2d 91 O (Pa. Super. 2000). These issues must be

examined and determined on a case-by-case basis. Commonwealth v. Marts, 889
A.2d 608, 613 (Pa. Super. 2005).

      Before reviewing the discretionary aspects of a sentencing claim, the Superior

Court conducts:

             a four-part analysis to determine: (1) whether appellant has
             filed a timely notice of appeal, see Pa.R.A.P. 902 and 903;
             (2) whether the issue was properly preserved at sentencing
             or in a motion to reconsider and modify sentence, see
             Pa.R.Crim.P. [720J; (3) whether appellant's brief has a fatal
             defect, Pa.RAP. 2119(f); and (4) whether there is a
             substantial question that the sentence appealed from is not
             appropriate under the Sentencing Code, 42 Pa.C.S.A. §
             9781(b) .... Objections to the discretionary aspects of a
             sentence are generally waived if they are not raised at the
             sentencing hearing or raised in a motion to modify the
             sentence imposed at that hearing.




                                          31
 Commonwealth v. Evans, 901 A.2d 528, 533 (Pa. Super. 2006), appeal denied, 909
A.2d 303 (Pa. 2006) (citations and quotation marks omitted). See also Commonwealth

 v. Oree, 911 A.2d 169 (Pa. Super. 2006) (explaining challenges to discretionary

 aspects of sentencing must be raised in post-sentence motion or during sentencing

 proceedings; absent such efforts, claim is waived; inclusion of discretionary aspects of

sentencing claim in Pa.R.A.P. 1925(b) statement will not cure waiver), appeal denied,

918 A.2d 744 (Pa. 2007).

       "An allegation that a sentencing court 'failed to consider' or 'did not adequately

consider' certain factors does not raise a substantial question that the sentence was

inappropriate. Such a challenge goes to the weight accorded the evidence and will not

be considered absent extraordinary circumstances." Commonwealth v. Hoag, 665
A.2d 1212, 1214 (Pa. Super. 1995). Also, it is now well-settled that the imposition of

consecutive, rather than concurrent, sentences generally does not raise a substantial

question. Such a claim may raise a substantial question in only the most extreme

circumstances, such as where the aggregate sentence is unduly harsh and prima facie

appears excessive considering the criminal conduct that occurred in the case, the

nature of the crimes, and the length of imprisonment. See Commonwealth v. Dodge,

77 A.3d 1263 (Pa. Super. 2013) ("Dodge Ill") (and cases cited therein), appeal denied,

91 A.3d 161   (Pa.   2014);   Commonwealth      v. Mastromarino, supra (same);

Commonwealth v. Moury, supra (same). As the Superior Court stated in Dodge///:

             To make it clear, a defendant may raise a substantial question
             where he receives consecutive sentences within the guideline
             ranges if the case involves circumstances where the application
             of the guidelines would be clearly unreasonable, resulting in an
             excessive sentence; however, a bald claim of excessiveness



                                          32
 l
'i
·.f

1
1

l
i                    due to the consecutive nature of a sentence will not raise a
                     substantial question.


I      Dodge If/, 77 A.3d at 1270 (emphasis in oriqinal: citations and footnote omitted).


l
j
              In this case, Petitioner's   bald claims that Judge Sibum failed to properly

      consider mitigating factors does not raise the requisite substantial question. In any

      event, since there was a PSI that was reviewed by the sentencing judge, and because

      reasons for imposition of the sentence were stated on the record, Petitioner's claims

      substantively lack even arguable merit.

             Similarly, the separate but related contention that imposition of consecutive

      sentences was improper fails to state the requisite substantial question and, in the

      alternative, is substantively without merit. This case simply does not present "extreme

      circumstances"   and, objectively, the     aggregate sentence is not unduly harsh

      considering the criminal conduct that occurred in the case, the nature of the crimes,

      and the length of imprisonment. See Dodge Ill, supra. On the contrary, considering

      that Petitioner's criminal enterprise was a sophisticated operation that spanned ten

      years, that Petitioner involved her children, that large sums of money were stolen, and

      that Petitioner failed to show remorse, the sentence was neither extreme nor harsh.

      Additionally, Judge Sibum adequately stated her reasons for imposing the sentence on

      the record.

             Finally, Petitioner's comparison of her sentence to that of co-defendant Judi

      Grate is made of whole cloth. As Judge Sibum noted at time of sentencing, Grate pied

      guilty to substantially fewer and less serious charges than the offenses of which

      Petitioner was convicted by the jury. (N.T., 4/7/2012, p. 3).Specifically, Grate pied




                                                 33
 guilty to third-degree    felonies,   with the    Corrupt Organizations charges being

 withdrawn.

        In sum, Petitioner's sentencing challenge and the claim that counsel was

 ineffective for failing to appeal the sentence are baseless.

        Petitioner next claims that Attorney Madden was ineffective for failing to appeal

the denial of-Petitioner's request to sever this case from Grate's case. This claim lacks

merit for three reasons. First, Petitioner and Grate were not tried together. As noted,

Grate pJed guilty before trial. Accordingly, there was no basis on which to appeal the

denial of the severance motion. Second, as also noted, a petitioner is not eligible for

PCRA relief if the issue was previously litigated or waived. Previously litigated means

the highest appellate court in which the petitioner could have had review as a matter of

right has ruled on the merits of the issue. 42 Pa. C.S.A. §§ 9542, 9544(a). The issue of

evidence involving Grate being used at trial was raised on direct appeal and

addressed by the Superior Court, which found that the evidence was properly admitted

at trial, and Petitioner did not thereafter file a petition for allowance of appeal. Finally,

as with other ineffectiveness claims, Petitioner failed to demonstrate the requisite

prejudice. For these reasons, the severance-based ineffectiveness claim fails.

       Petitioner further alleges that Attorney Madden was ineffective in writing a brief

that "was lacking" and in failing to produce a complete appeal record. According to

Petitioner, the Superior Court's memorandum opinion in her direct appeal indicated

that the certified record was not complete and noted a lack of citation to the record.

However, Petitioner failed to establish what prejudice this caused her. This is most

likely because the Superior       Court substantively ruled on the issue (evidence



                                             34
 concerning Grate) for which it pointed out the lack of citation to specific portions in the

 record. In addition, Petitioner failed to produce any missing parts of the record or even

 to establish that the allegedly missing evidence exists. Without a showing of prejudice,

 and given that the Superior Court was able to rule on the substantive issues raised,

 this ineffectiveness claim cannot stand.

        Petitioner's   final   claim   is that    Attorney   Madden   failed   to adequately

 communicate with her because Attorney Madden failed to send her a copy of the

appellate brief filed in her direct appeal before the brief was mailed to the Superior

Court. Defendant offers no legal authority for the proposition that an attorney may be

required to provide a client with a draft of an appellate brief. Moreover, the sole

assertion of prejudice for this claim is that Petitioner does not think that she committed

forgery despite the jury finding otherwise. As to this contention, it is hard to imagine

how Petitioner's assertion of innocence and disagreement with the verdict would have

prompted the Superior Court to order a new trial or to find that there was insufficient

evidence of forgery. This is especially true since Petitioner did not advance the legal

argument she would have made, or that she would have had appellate counsel make,

had she been provided with a copy of the brief. Additionally, even if some obligation to

provide an advance, draft copy of an appellate brief exists, Attorney Madden had a

reasonable basis for mailing her brief before giving Petitioner a copy. As noted,

Attorney Madden was appointed to replace Attorney Watkins after the direct appeal

had been filed. With the time constraints and filing deadlines Attorney Madden faced,

she did not finish the brief until two days before it was due. Accordingly, there was no

time for Petitioner, who was at the time incarcerated, to review the brief before it was



                                                 35
sent to the Superior Court. (N.T., 2/23/15, p. 67). Once again, Petitioner failed to

demonstrate prejudice or establish that, but for the purported error, the result of the

appeal would have been different.

       For these reasons, as well as those cited in the separate but related opinions

referenced above, we denied Petitioner's request for relief under the PCRA. Her

ineffectiveness claims were either waived or lacking in arguable merit.     In addition,

Petitioner failed to establish prejudice.   Her assignments of error, which mirror her

ineffectiveness claims, are meritless for the same reasons.




                                                                                     J.



Cc:    Superior Court of Pennsylvania
       Jonathan Mark, J.
       Kelly M. Sekula, Esq., Sr. DAG
       Holly B. Conway, Esq.




                                                                                           'I


                                            36